Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to Election/Restriction filed on 07/21/21.

Election/Restrictions

Applicant's election with traverse of group II claims 15-26 in the reply filed on 07/21/21 is acknowledged.  The traversal is on the ground(s) that group I claim 1-14.  This is not found persuasive because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply.

The requirement is still deemed proper and is therefore made FINAL.

This application contains claim groups directed to the following patentably distinct species of the claimed invention:

I.	Claims 1-14, drawn to a wireless charging device, comprising: a wireless transmitting circuit, configured to transmit an electromagnetic signal; and a communication control circuit, configured to conduct wireless communication with a device to-be-charged in a process that the wireless charging device conducts wireless charging on the device to-be-charged, to adjust a transmission power of the wireless transmitting circuit to meet charging requirements of a battery of the device to-be-charged, classified in class 320, subclass 108. 

II. 	Claims 15-26, drawn to a device to-be-charged, comprising: a battery; a wireless receiving circuit, configured to receive an electromagnetic signal from a wireless charging device and convert the electromagnetic signal into an output voltage and an output current to be provided to the battery;

a detecting circuit, configured to detect at least one of the output voltage and the output current of the wireless receiving circuit; and a communication control circuit, configured to conduct wireless communication with the wireless charging device to provide at least one of the output voltage and the output current detected by the detecting circuit to the wireless charging device, to make the wireless charging device adjust a transmission power of a wireless 

The inventions are distinct, each from the other because of the following reasons: Group I, II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, MPEP 808.01). For example, The group II a device to-be-charged, comprising: a battery; a wireless receiving circuit, configured to receive an electromagnetic signal from a wireless charging device and convert the electromagnetic signal into an output voltage and an output current to be provided to the battery;

a detecting circuit, configured to detect at least one of the output voltage and the output current of the wireless receiving circuit; and a communication control circuit, configured to conduct wireless communication with the wireless charging device to provide at least one of the output voltage and the output current detected by the detecting circuit to the wireless charging device, to make the wireless charging device adjust a transmission power of a wireless transmitting circuit to meet charging requirements of the battery, and while the group I a wireless charging device, comprising: a wireless transmitting circuit, configured to transmit an electromagnetic signal; and a communication control circuit, configured to conduct wireless communication with a device to-be-charged in a process that the wireless charging device conducts wireless charging on the device to-be-charged, to adjust a transmission power of the 

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 

Summary of claims

Claims 1-26 are pending.
Claims 1-14 are withdraw.
Claims 15-26 are rejected.

Oath/Declaration

The oath/declaration filed on July 31th, 2019 is acceptable. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 15-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-20 of US. Pub. 2019/0356154.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.  It would have been obvious to one of ordinary skilled in the art at the time of the invention, based on the teachings of the patent claims, to re-arrange the steps/operations of the claims of the co-pending claims to arrive at 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 15-26 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto Tomofumi (US Pub. 2017/0203656).

As to claims 15 and 26 the prior art teach a device to-be-charged, comprising: 

a battery (see fig 1 element 44 paragraph 26); 

a wireless receiving circuit (fig 1 element 41 and 42), configured to receive an electromagnetic signal from a wireless charging device (fig 1 element 10 power transmission device) and convert the electromagnetic signal into an output voltage and an output current to be provided to the battery (see fig 1 element 43 convert AC to DC voltage paragraph 0043 ; 

a detecting circuit (see fig 2 element 45 Ammeter, element 46 voltmeter and element 55 Efficiency calculator) , configured to detect at least one of the output voltage and the output current of the wireless receiving circuit (see fig 1, fig 2 paragraph 0050); 

and a communication control circuit (see fig1 fig 2 element 51, 52 and 53), configured to conduct wireless communication with the wireless charging device (see paragraph 0048) to provide at least one of the output voltage and the output current detected by the detecting circuit (see paragraph 0051)to the wireless charging device, to make the wireless charging device adjust a transmission power of a wireless transmitting circuit to meet charging requirements of the battery (see fig 1, fig 2 paragraph 0048-0053) . 

As to claim 16 the prior art teach further comprising: a first charging channel, configured to receive the output voltage and the output current of the wireless receiving circuit (see paragraph 0050), wherein the battery is charged according to the output voltage and the output current of the wireless receiving circuit through the first charging channel (see fig 1, fig 2 paragraph 0050-0056).

As to claim 17, the prior art teach wherein the first charging channel is provided with a step-down circuit, the step-down circuit is configured to receive the output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to charge the battery (see fig 1, fig 2 paragraph 0053-0060 and background).

As to claim 18 the prior art teaches wherein the communication control circuit is further configured to send adjustment information to the wireless charging device, wherein the adjustment information is for instructing the wireless charging device to adjust at least one of an output voltage and an output current of a power supply device (see fig 1, fig 2, fig 3 paragraph 0058-0063).

As to claim 19 the prior art teaches wherein the communication control circuit is configured to conduct wireless communication with the wireless charging device to send at least one of the output voltage and the output current detected by the detecting circuit to the wireless charging device, to make the wireless charging device adjust the transmission power of the wireless charging device to make at least one of the output voltage and the output current of the wireless receiving circuit match a present charging stage of the battery to meet charging requirements of the battery, the present charging stage of the battery comprises at least one of a trickle charging stage, a constant-voltage charging stage, and a constant-current charging stage (see fig 1, fig 2 paragraph 0047-0055 and summary).

As to claim 20 the prior art teaches wherein the communication control circuit is further configured to send battery-state information to the wireless charging device, to make the wireless charging device adjust the transmission power of the wireless transmitting circuit according to the battery-state information, wherein the battery-state information comprises at least one of a present power and a present voltage of the battery of the device to-be-charged (see fig 1, fig 2 paragraph 0063-0069).

As to claim 21 the prior art teaches further comprising: a second charging channel (see paragraph 0043, 0047 and 0052, provided with a converting circuit, wherein the converting circuit is configured to receive and convert the output current of the wireless receiving circuit, wherein the battery is charged according to the output current subjected to the conversion; and wherein the communication control circuit is further configured to control switching between the first charging channel and the second charging channel (see fig 1, fig 2 paragraph 0043-0052).

As to claim 22 the prior art teaches wherein the communication control circuit (see paragraph 0050) is further configured to conduct handshake communication with the wireless charging device (see paragraph 0033) and control the first charging channel to work when the handshake communication succeeds, or control the second charging channel to work when the handshake communication fails (see fig 1, fig 2 paragraph 0037-0047).


As to claim 23 the prior art teaches wherein the communication control circuit is further configured to control switching between the first charging channel and the second charging channel according to a temperature of the battery (see fig 1-2 paragraph 0047-0056).

As to claim 24 the prior art teaches wherein the output current of the wireless receiving circuit is a constant DC, a pulsating DC, or an AC and wherein the output current of the wireless receiving circuit is the pulsating DC, and wherein the detecting circuit comprises a sample-and-hold circuit, configured to sample the pulsating DC when the sample-and-hold circuit is in a sample state and hold a peak current of the pulsating DC when the sample-and-hold circuit is in a hold state (see fig 1-4 paragraph 0062-0070); 

and the communication control circuit is further configured to determine whether the sample-and-hold circuit is in the hold state and to obtain the peak current of the pulsating DC held by the sample-and-hold circuit upon determining that the sample-and-hold circuit is in the hold state (see fig 1-4 paragraph 0065-0073 and background).

As to claim 25 the prior art teaches wherein the sample-and-hold circuit comprises a capacitor, and the sample-and-hold circuit is configured to hold the peak current of the pulsating DC based on the capacitor of the sample-and-hold circuit (see fig 1-4 paragraph 0072-0080 ); 




















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851